ICJ_096_FisheriesJurisdiction_ESP_CAN_1996-05-08_ORD_01_NA_00_EN.txt. COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DE LA COMPETENCE
EN MATIERE DE PECHERIES

(ESPAGNE c. CANADA)

ORDONNANCE DU 8 MAI 1996

1996

INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

FISHERIES JURISDICTION CASE
(SPAIN v. CANADA)

ORDER OF 8 MAY 1996
Mode officiel de citation:

Compétence en matiére de pécheries (Espagne c. Canada),
ordonnance du 8 mai 1996, C.IJ. Recueil 1996, p. 58

Official citation:

Fisheries Jurisdiction (Spain v. Canada),
Order of 8 May 1996, I.C.J. Reports 1996, p. 58

 

N° de vente:
ISSN 0074-4441 Sales number 676

ISBN 92-1-070739-7

 

 

 
58

INTERNATIONAL COURT OF JUSTICE

YEAR 1996 1996

; 8 May
General List

8 May 1996 No. 96

FISHERIES JURISDICTION CASE

(SPAIN vy. CANADA)

ORDER

Present: President BEDJAOUI; Vice-President SCHWEBEL; Judges Opa,
GUILLAUME, SHAHABUDDEEN, WEERAMANTRY, RANJEVA, HERCZEGH,
SHI, FLEISCHHAUER, KOROMA, VERESHCHETIN, FERRARI BRAVO,
Hicains, PARRA-ARANGUREN; Judges ad hoc LALONDE, TORRES
BERNARDEZ; Registrar VALENCIA-OSPINA.

The International Court of Justice,

Composed as above,

After deliberation,

Having regard to Article 48 of the Statute of the Court and to
Articles 31, 44 and 45, paragraph 2, of the Rules of Court,

Makes the following Order :

Having regard to the Application filed in the Registry of the Court on
28 March 1995, whereby the Kingdom of Spain instituted proceedings
against Canada with respect to a dispute concerning certain aspects of
the jurisdiction exercised by Canada in relation to fisheries,

Having regard to the Order dated 2 May 1995, whereby, taking into
account the agreement concerning the procedure reached between the
Parties, the President of the Court decided that the written proceedings

4
FISHERIES JURISDICTION (ORDER 8 V 96) 59

would first be addressed to the question of the jurisdiction of the Court
to entertain the dispute and fixed 29 September 1995 and 29 February
1996 as the time-limits for the filing, respectively, of the Memorial of
Spain and the Counter-Memorial of Canada on that question,

Having regard to the Memorial and the Counter-Memorial duly filed
by the Parties within those time-limits;

Whereas at a meeting between the President of the Court and the
Agents of the Parties on 17 April 1996 the Agent of Spain expressed his
Government’s wish to be authorized to file a Reply and the Agent of
Canada indicated that his Government opposed this; and whereas each
of the Parties subsequently confirmed its views in this regard in writing,
Canada in letters from its Agent dated 22 April and 3 May 1996, and
Spain in letters from its Agent dated 25 April and 7 May 1996;

Whereas the Court is sufficiently informed, at this stage, of the conten-
tions of fact and law on which the Parties rely with respect to its jurisdic-
tion in the case and whereas the presentation, by them, of other written
pleadings on that question therefore does not appear necessary;

THE Court,
By fifteen votes to two,

Decides not to authorize the filing of a Reply by the Applicant and a
Rejoinder by the Respondent on the question of the jurisdiction of the
Court to entertain the dispute;

IN FAVOUR: President Bedjaoui; Vice-President Schwebel; Judges Oda,
Guillaume, Shahabuddeen, Weeramantry, Ranjeva, Herczegh, Shi, Fleisch-
hauer, Koroma, Ferrari Bravo, Higgins, Parra-Aranguren; Judge ad hoc
Lalonde;

AGAINST: Judge Vereshchetin; Judge ad hoc Torres Bernardez;

Reserves the subsequent procedure for further decision.

Done in French and in English, the French text being authoritative, at
the Peace Palace, The Hague, this eighth day of May, one thousand nine
hundred and ninety-six, in three copies, one of which will be placed in the
archives of the Court and the others transmitted to the Government of
the Kingdom of Spain and the Government of Canada, respectively.

(Signed) Mohammed BEDJAOUI,
President.

(Signed) Eduardo VALENCIA-OSPINA,
Registrar.
FISHERIES JURISDICTION (ORDER 8 V 96) 60

Judge ad hoc TORRES BERNARDEZ appends a dissenting opinion to the
Order.

(Initialled) M.B.
(Initialled) E.V.O.
